 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 112 
590 
Compucom Systems, Inc. 
and Communication Work-
ers of America, Local 1032.  
Cases 22ŒCAŒ28969 
and 22ŒRCŒ12925 
August 23, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO 
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On September 30, 2009, the two sitting members of 
the Board issued a Decision 
and Order in this proceed-
ing, which is reported at 354 NLRB No. 87 (not reported 
in Board volumes).
1  Thereafter, the Respondent
2 filed a 
petition for review in the United States Court of Appeals 
for the District of Columbia Circuit, and the General 

Counsel filed a cross-applica
tion for enforcement.  On 
June 17, 2010, the United States Supreme Court issued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.  Thereafter, the Board issued an Order setting 
aside the above-mentioned d
ecision and order, and re-
tained this case on its docket for further action as appro-

priate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-

ceedings to a three-member panel.
3                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 The underlying representation decision was captioned under the 
name of the predecessor employer, Getronics USA, Inc.  About August 
20, 2008, the Respondent purchased the business of, and became the 
successor to, Getronics USA, Inc. 
3 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s September 30, 2009 decision states 

that the Respondent is precluded from litigating any rep-
resentation issues because, in 
relevant part, they were or 
could have been litigated in the prior representation pro-

ceeding.  The prior proceeding, however, was also a two-
member decision and we do 
not give it preclusive effect. 
We have considered the postelection representation is-
sues raised by the Responden
t.  The Board has reviewed 
the record in light of the exceptions and briefs, and has 
adopted the administrative law judge™s findings and rec-
ommendations to the extent and for the reasons stated in 
the April 27, 2009 Decision 
and Certification of Repre-
sentative, which is incorporated herein by reference. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Communication Wo
rkers of America, Local 
1032, and that it is the excl
usive collective-bargaining 
representative of the employ
ees in the following appro-
priate unit: 
 All full-time and regular part-time Technical Support 

Specialists, Network Engineers, Logistics Coordinators 
and Help Desk Analyst employees employed by the 
Employer at its Florham Park, New Jersey, East Hano-

ver, New Jersey, and Suffern,
 New York facilities, but 
excluding all Office Clerical employees, Business Ana-
lysts, Project IC Managers, Guards, and Supervisors as 

defined in the Act. 
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 
of representative in the U.S. 
courts of appeals.  Although 
Respondent™s legal position may remain unchanged, it is 
possible that the Respondent has or intends to commence 
bargaining at this time.  It is also possible that other 

events may have occurred du
ring the pendency of this 
litigation that the parties may wish to bring to our atten-
tion. 
Having duly considered the matter, 
1.  The General Counsel is granted leave to amend the 
complaint on or before September 2, 2010, to conform 

with the current state of the evidence. 
2.  The Respondent™s answer to the amended com-
plaint is due on or before September 16, 2010. 
 COMPUCOM SYSTEMS
, INC. 591
3.  N
OTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before October 7, 2010 (with affidavit of 
service on the parties to this proceeding), as to why the 
Board should not grant the General Counsel™s Motion 
for Summary Judgment.  Any briefs or statements in sup-
port of the motion shall be filed by the same date. 
 